             Case 20-10567-MFW      Doc 2       Filed 03/10/20   Page 1 of 7




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

                                            )
In re:                                           Chapter 11
                                            )
BLUESTEM BRANDS, INC.,                      )    Case No. 20-10566 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
HABAND COMPANY LLC,                         )    Case No. 20-10567 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
ORCHARD BRANDS SALES AGENCY,                )    Case No. 20-10568 (MFW)
LLC,                                        )
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
BLAIR LLC,                                  )    Case No. 20-10569 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
HOME FOREVER LLC,                           )    Case No. 20-10570 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
             Case 20-10567-MFW      Doc 2       Filed 03/10/20   Page 2 of 7




                                            )
In re:                                           Chapter 11
                                            )
GOLD VIOLIN LLC,                            )    Case No. 20-10571 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
In re:                                      )    Chapter 11
                                            )
NORM THOMPSON OUTFITTERS LLC,               )    Case No. 20-10572 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
VALUE SHOWCASE LLC,                         )    Case No. 20-10573 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
NORTHSTAR HOLDINGS INC.,                    )    Case No. 20-10574 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
BLUESTEM SALES, INC.,                       )    Case No. 20-10575 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )




                                        2
             Case 20-10567-MFW      Doc 2       Filed 03/10/20   Page 3 of 7




                                            )
In re:                                           Chapter 11
                                            )
APPLESEED’S HOLDINGS, INC.,                 )    Case No. 20-10576 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
BLUESTEM ENTERPRISES, INC.,                 )    Case No. 20-10577 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
BLUESTEM FULFILLMENT, INC.,                 )    Case No. 20-10578 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
ORCHARD BRANDS INTERNATIONAL,               )    Case No. 20-10579 (MFW)
INC.,                                       )
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )
In re:                                           Chapter 11
                                            )
ORCHARD BRANDS CORPORATION,                 )    Case No. 20-10580 (MFW)
                          Debtor.           )
                                            )
Tax I.D. No. XX-XXXXXXX                     )
                                            )
                                            )




                                        3
                 Case 20-10567-MFW               Doc 2       Filed 03/10/20       Page 4 of 7




                                                         )
In re:                                                        Chapter 11
                                                         )
DRAPER’S & DAMON’S LLC,                                  )    Case No. 20-10581 (MFW)
                                   Debtor.               )
                                                         )
Tax I.D. No. XX-XXXXXXX                                  )
                                                         )
                                                         )
                                                         )
In re:                                                        Chapter 11
                                                         )
JOHNNY APPLESEED’S, INC.,                                )    Case No. 20-10582 (MFW)
                                   Debtor.               )
                                                         )
Tax I.D. No. XX-XXXXXXX                                  )
                                                         )
                                                         )
                                                         )
In re:                                                        Chapter 11
                                                         )
WINTERSILKS, LLC,                                        )    Case No. 20-10583 (MFW)
                                   Debtor.               )
                                                         )
Tax I.D. No. XX-XXXXXXX                                  )
                                                         )    Re: Docket No. 2
                                                         )

                 ORDER (I) DIRECTING JOINT ADMINISTRATION
            OF CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), (a) directing joint

administration of the Debtors’ related chapter 11 cases and (b) granting related relief, all as more

fully set forth in the Motion; and upon the First Day Declaration; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012; and this Court having found that this is a core proceeding pursuant to

28 U.S.C. § 157(b)(2), and that this Court may enter a final order consistent with Article III of


1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.



                                                        4
                 Case 20-10567-MFW                Doc 2       Filed 03/10/20        Page 5 of 7




the United States Constitution; and this Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having

found that the Debtors’ notice of the Motion and opportunity for a hearing on the Motion were

appropriate under the circumstances and no other notice need be provided, except as set forth

herein; and this Court having reviewed the Motion and having heard the statements in support of

the relief requested therein at a hearing before this Court (the “Hearing”); and this Court having

determined that the legal and factual bases set forth in the Motion and at the Hearing establish

just cause for the relief granted herein; and upon all of the proceedings had before this Court; and

after due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.      The Motion is granted as set forth herein.

         2.      The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by this Court under Case No. 20-10566 (MFW).

         3.      The caption of the Debtors’ jointly administered chapter 11 cases shall read as

follows:

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )     Chapter 11
                                                          )
BLUESTEM BRANDS, INC., et al.,1                           )     Case No. 20-10566 (MFW)
                                                          )
                          Debtors.                        )     (Jointly Administered)
                                                          )
1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
    Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s
    &Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
    Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
    Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
    LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
    Debtors is 7075 Flying Cloud Drive, Eden Prairie, Minnesota 55344.




                                                         5
                Case 20-10567-MFW          Doc 2      Filed 03/10/20    Page 6 of 7




       4.      The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.

       5.      A docket entry shall be made in each of the Debtors’ chapter 11 cases, other than

that of Bluestem Brands, Inc., that is substantially similar to the following:

               An order has been entered in accordance with Rule 1015(b) of the
               Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
               Local Rules of Bankruptcy Practice and Procedure of the United
               States Bankruptcy Court for the District of Delaware directing
               joint administration of the chapter 11 cases of: Bluestem Brands,
               Inc., Case No. 20-10566 (MFW); Appleseed’s Holdings, Inc., Case
               No. 20-10576 (MFW); Blair LLC, Case No. 20-10569 (MFW);
               Bluestem Enterprises, Inc., Case No. 20-10577 (MFW); Bluestem
               Fulfillment, Inc., Case No. 20-10578 (MFW); Bluestem
               Sales, Inc., Case No. 20-10575 (MFW); Draper’s & Damon’s
               LLC, Case No. 20-10581 (MFW); Gold Violin LLC, Case
               No. 20-10571 (MFW); Haband Company LLC, Case
               No. 20-10567 (MFW); Home Forever LLC, Case No. 20-10570
               (MFW); Johnny Appleseed’s, Inc., Case No. 20-10582 (MFW);
               Norm Thompson Outfitters LLC, Case No. 20-10572 (MFW);
               Northstar Holdings Inc., Case No. 20-10574 (MFW); Orchard
               Brands Corporation, Case No. 20-10580 (MFW); Orchard Brands
               International, Inc., Case No. 20-10579 (MFW); Orchard Brands
               Sales Agency, LLC, Case No. 20-10568 (MFW); Value Showcase
               LLC, Case No. 20-10573 (MFW); WinterSilks, LLC,
               Case No. 20-10583 (MFW). All further pleadings and other
               papers shall be filed in, and all further docket entries shall be
               made in, Case No. 20-10566 (MFW).

       6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the District of Delaware shall keep, one consolidated docket, one file, and one consolidated

service list for these chapter 11 cases.

       7.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases and this

Order shall be without prejudice to the rights of the Debtors to seek entry of an order

substantively consolidating their respective cases.




                                                  6
                Case 20-10567-MFW          Doc 2      Filed 03/10/20    Page 7 of 7




        8.      Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are

satisfied by such notice.

        9.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




Dated: March 10th, 2020                               MARY F. WALRATH
Wilmington, Delaware                                  UNITED STATES BANKRUPTCY JUDGE

                                                  7
